Citation Nr: 0935905	
Decision Date: 09/22/09    Archive Date: 10/02/09

DOCKET NO.  99-18 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for acute myelocytic 
leukemia (AML), claimed as a result of undiagnosed illness.

2.  Entitlement to service connection for granulocytic 
sarcoma, claimed as a result of undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from 
February 1988 to February 1992.  He served in Southwest Asia 
from September 1990 to March 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision by the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

This case was previously before the Board in January 2001, 
March 2004, and June 2005 when it was remanded for further 
development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for acute 
myelocytic leukemia (AML), claimed as a result of undiagnosed 
illness, and entitlement to service connection for 
granulocytic sarcoma, claimed as a result of undiagnosed 
illness.  The Veteran contends that he was exposed to 
radiation and toxic chemicals while serving in the Southwest 
Asia theater during the Persian Gulf War and that this 
exposure caused his current AML and granulocytic sarcoma 
conditions.

This case was previously before the Board in March 2004 and 
June 2005, and each time, the case was remanded, in part, for 
the Veteran to be afforded an appropriate VA Compensation and 
Pension (C&P) examination to determine the nature and 
etiology of the Veteran's AML and granulocytic sarcoma 
conditions.  Pursuant to the Board's remands, the Veteran was 
afforded VA C&P examinations in April 2004 and May 2008.

After examination, in April 2004, the examiner diagnosed the 
Veteran with chronic myelocytic leukemia, currently in 
remission.  The examiner noted that an opinion with regard to 
the etiology of the Veteran's chronic myelocytic leukemia was 
beyond the expertise of the examiner.  However, the examiner 
indicated that after examining the Veteran's examination and 
reviewing the medical literature, it was the examiner's 
opinion that, if it can be shown that the Veteran was exposed 
to radiation or noxious chemical agents, then it would be at 
least as likely as not that the Veteran's myelocytic leukemia 
was related to the exposure.  The examiner did not render an 
opinion regarding the etiology of the Veteran's granulocytic 
sarcoma.

After examination in May 2008, the examiner diagnosed the 
Veteran with myeloctic leukemia, status post bone marrow 
transplant, and granulocytic sarcoma.  The examiner did not 
provide an opinion regarding the etiology of the Veteran's 
conditions indicating that the examiner was not qualified to 
render an opinion.

The Board notes that where the remand orders of the Board or 
the Court are not complied with, the Board errs as a matter 
of law when it fails to ensure compliance, and further remand 
will be mandated.  Stegall v. West, 11 Vet. App. 268 (1998).  
Accordingly, the claim must be remanded for an opinion to be 
obtained regarding the etiology of the Veteran's current AML 
and granulocytic sarcoma conditions.

In addition, the Board notes that once VA undertakes the 
effort to provide an examination when developing a service-
connection claim, even if not statutorily obligated to do so, 
it must provide an adequate one or, at a minimum, notify the 
claimant why one will not or cannot be provided.  Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007).  As such, the Board 
has no discretion and must remand the claims.

VA is required to make reasonable efforts to help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2008).

A review of the claims folder reveals an indication that the 
Veteran was granted Social Security Disability Insurance 
benefits in 1996.  However, the records regarding this award 
of benefits have not been associated with the claims folder 
and the record contains no indication that any attempt was 
made to obtain the Veteran's complete Social Security 
Administration (SSA) record.  Because SSA records are 
potentially relevant to the Board's determination, VA is 
obliged to attempt to obtain and consider those records.  38 
U.S.C.A. § 5103A(c)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) 
(2008); see also Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir., 
2009); Voerth v. West, 13 Vet. App. 117, 121 (1999); Baker v. 
West, 11 Vet. App. 163, 169 (1998) (noting that when VA is 
put on notice of SSA records prior to issuance of final 
decision, Board must seek to obtain records); Hayes v. Brown, 
9 Vet. App. 67, 73-74 (1996); Murincsak v. Derwinski, 2 Vet. 
App. 363, 370 (1992) (noting that VA has statutory duty to 
acquire both SSA decision and supporting medical records 
pertinent to claim); Diorio v. Nicholson, 20 Vet. App. 193, 
199-200 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Therefore, this appeal must be remanded to obtain 
the Veteran's complete SSA record.

Accordingly, the case is REMANDED for the following action:

1.  Request, directly from the SSA, 
complete copies of any determination on a 
claim for disability benefits from that 
agency, together with the medical records 
that served as the basis for any such 
determination.  All attempts to fulfill 
this development should be documented in 
the claims file.  If the search for these 
records is negative, that should be noted 
and the Veteran must be informed in 
writing.

2.  Arrange for a medical opinion to be 
provided by an appropriate physician.  
The claims folder should be made 
available to and reviewed by the 
physician.  The examination report must 
note that a review of the claims folder 
has been undertaken.  The physician 
should provide an opinion as to whether 
it is less likely than not (less than a 
50 percent probability), at least as 
likely as not (a 50 percent or greater 
probability), or more likely than not 
(greater than 50 percent probability) 
that any myelocytic leukemia and/or 
granulocytic sarcoma found to be present 
is related to service.  The rationale for 
all opinions expressed should be provided 
in a report.  If the physician determines 
that a physical examination is necessary 
in order to provide the requested 
opinion, such examination should be 
scheduled.

3.  Thereafter, readjudicate the 
Veteran's claim.  If the benefit sought 
on appeal is not granted, the RO should 
issue the Veteran and his representative 
a supplemental statement of the case and 
provide the Veteran an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




